         Case 1:20-cv-04550-JPO Document 10 Filed 06/29/20 Page 1 of 1




June 26, 2020

Honorable Ona T. Wang
United States District Court                             MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Cuellar v. The Kooples USA Inc. (1:20-cv-4550)

Dear Judge Wang,

We represent Plaintiff, Ylenia Cuellar, in the above in-captioned case. Defendant has yet to
appear in the case or respond to the complaint. Defendant’s response to the complaint is due July
6, 2020. We respectfully request that the pre-settlement conference scheduled for June 30, 2020
at 12pm be adjourned until after July 6, 2020. Any date from July 7, 2020 onward works for
Plaintiff. This is the first request for an adjournment of the pre-settlement conference.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,
The 12:00 June 30, 2020 pre-settlement call is
hereby adjourned sine die. The Court will set a     /s/Richard Liebowitz
date when Defendant responds to the                 Richard P. Liebowitz
complaint.
                                                   Counsel for Plaintiff Ylenia Cuellar

______________
Ona T. Wang 6/29/20
U.S.M.J.
